Title: From Alexander Hamilton to Rufus King, 17 September 1794
From: Hamilton, Alexander
To: King, Rufus


Philadelphia Sepr. 17. 1794
When you recollect, that I have two departments on my shoulders and when I tell you that I have been out of health in the bargain You will perhaps admit an excuse for my not answering sooner your letter some time since received.
Mr. Jay has given nothing conclusive. His letters to the 26 of June barely gave the idea that appearances were not unfavourable. His last letter, I forget the date, but it came by the last arrival at New York, refers to letters which were not received but which are supposed to have been confided to the Portuguese Minister. This letter is couched in the same cautious terms—considers the scale as capable of turning either way, & advises not to relax in military preparation. The Ministry however have certainly continued to countenance shipments to this Country & very large ones were making. ’Tis a strange mysterious business. The change in Administration has made some pause in the negotiation.
Nothing from the Western Country authorises an expectation of a pacific termination of that business. All the Militia are going forward as fast as they can be got forward. Virginia all below the Mountains is zealous, beyond neutral in conduct & divided in affection. Jersey is also zealous—so are the Eastern shore of Maryland & the Town of Baltimore—Thence to Frederick Town a pretty good temper prevails—beyond that a very insurgent spirit & some insurrection. In Philadelphia an excellent & productive zeal embracing all parties has been kindled. A good spirit will generally pervade the old Counties. But there is much bad leaven in the new Counties, this side of as well as beyond the Mountains—Cumberland Franklin Mifflin & even Northumberland.
Governor Lee is at the head of the Virginia Militia & will command if the President does not go out. He is all zeal. Governor Howel with equal zeal was to march from Trenton to day with the van of the Jersey Militia consisting of 500 horse. Mifflin who at first shewed some untoward symptoms appears now to be exerting himself in earnest & with effect & goes at the head of his Militia.
The President will be governed by circumstances. If the thing puts on an appearance of magnitude he goes—if not, he stays. There is a pro & a Con in the case. If permitted I shall at any rate go.
Affecty yrs.
A Hamilton
Rufus King Esq
